EXHIBIT 10.1

 

REVISED

 

EXHIBIT A

 

to

 

EMPLOYMENT AGREEMENT

 

Dated as of March 1, 2003 between

 

TERRY J. LUNDGREN

 

AND

 

FEDERATED CORPORATE SERVICES, INC.

       

Name:

Terry J. Lundgren

   

End of Term:

February 28, 2007

   

Revised Annual Base Compensation:

$1,400,000

   

Effective Date of Revision:

April 1, 2006

   

Annual Bonus:

The annual bonus payable (if any) under the terms of the 1992 Incentive Bonus
Plan (as such may be amended from time to time) of Federated Department Stores,
Inc. ("Federated") will be based on performance goals established for the senior
executives of the Employer on an annual basis by the Board of Directors of
Federated or a Committee thereof, with the amount of bonus equal to a sliding
percent of Employee's annual base compensation in effect as of the last day of
the performance period based on performance against the targeted annual goals.

     

Such sliding percent, and the targeted annual goals are set out in Schedule 1
hereto.

TERRY J. LUNDGREN

FEDERATED DEPARTMENT STORES, INC. SUCCESSOR IN INTEREST to

FEDERATED CORPORATE SERVICES, INC.

 

SCHEDULE 1 TO EXHIBIT A TO EMPLOYMENT AGREEMENT DATED AS OF MARCH 1, 2003

BETWEEN TERRY J. LUNDGREN AND FEDERATED CORPORATE SERVICES, INC.

 

Component

Threshold

Point at which incremental rate changes



Target

Over Target

Corporate EBIT $

85% of plan



18% of salary

95% of plan



54% of salary

100% of plan



90% of salary

Over 100% of plan



9% of salary for each 1% of EBIT over plan

plus 90% of salary



Corporate Sales $

0

0

100% of plan



30% of salary

101% of plan



60% of salary



Corporate Cash Flow

$50 million below plan



12% of salary



$25 million below plan



 

18% of salary

100% of plan



 

30% of salary

$150 million above plan



 

60% of salary



Total

30% of salary

72% of salary

150% of salary

300% of salary



300% bonus calculated based on:

Achieving 110% of EBIT $ plan and earning a bonus of 180% of salary for this
component.

Achieving the maximum bonus of 60% for sales and cash flow components.

Note:

Achieving more than 110% of EBIT $ plan will result in a bonus payment in excess
of 180% of salary for that component. Total bonus payment may not exceed $7
million.





 